TRIAL COURT OFFICIAL'S
                      REQUEST FOR EXTENSION OF TIME TO FILE RECORD
             FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                  FILED IN
Court of Appeals No. (If known): 12 -15-00223-CV           12th COURT OF APPEALS
                                                                TYLER, TEXAS
Trial Court Style: LUFKIN INDUSTRIES INC VS. INTERNATIONAL 10/1/2015
                                                           BUSINESS  12:31:16 PM
                                                                        MACHINES
CORP. AND KAT & ASSOC. INC D/B/A FIDELIS ENTERPRISE SOLUTIONS     PAM  ESTES
                                                                    Clerk
Trial Court & County: 159TH JUDICIAL DISTRICT COURT OF ANGELINA COUNTY, TX

Trial Court No.: CV-02073-13-02

Date Trial Clerk's Record Originally Due: NOV. 9TH, 2015

Date Court Reporter's/Recorder's Record Originally Due:

Anticipated Number of Pages of Record: 2000

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)

        to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
X       my duties listed below preclude working on this record
        Other. (Explain.):

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
NOV. 24, 2015 in which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

October 1, 2015                                     /S/Robin J. Crain
Date                                                Signature

936-634-4312                                        Robin J. Crain
Office Phone Number                                 Printed Name

rcrain@angelinacounty.net                           Deputy District Clerk
E-mail Address (if available)                       Official Title
The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):



Name: R. PAUL YETTER                               Name: JIM WETWISKA

Address: 909 FANNIN STE 3600                       Address: 1111 LOUISIANA 44TH FL.

       HOUSTON, TX 77010                                    HOUSTON, TX 77002

Phone no.: 713-632-8000                            Phone no.: 713-220-5800

Attorney for: INTERNATIONAL                Attorney for: LUFKIN INDUSTRIES INC

BUSINESS MACHINE CORP.